DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the Decision of the Patent Trial and Appeal Board (“the Board”) on January 27, 2022, claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

 	Regarding claim 1, the prior art of record does not disclose a method comprising: 
based on image data from a camera, displaying, on a display of a computing device, a live view representation…
receiving, via an interface of the computing device, control input indicative of a swap effect, wherein the swap effect comprises causing (i) the first feature to be shown at the second portion of the live view representation rather than at the first portion of the live view representation and (ii) the second feature to be shown at the first portion of the live view representation rather than at the second portion of the live view representation; and 
in response to receiving control input indicative of the swap effect, producing the swap effect in the live view representation in real-time.


The remaining cited art also does not cure the deficiencies of Putcha above with regard to the claimed features, and are cited only for their relevancy in general to the Field of the Invention. Thus, claim 1 is free of and unobvious over the prior art and is allowed. 
Claims 13 and 18 are independent claims for a system and a non-transitory computer readable medium, respectively, that recite similar elements as that of claim 1. Thus, claims 13 and 18 are allowed for the same reasons as claim 1 above. The remaining claims are dependent off of claim 1, 13 or 18 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626